China CITIC Bank
Loan Certificate (1)

To Shenzhen Branch, China CITIC Bank:
As approved by your bank, we borrowed the loan as follows from your bank. This
loan certificate shall have the same legal force as loan agreement. This loan
certificate shall come into effect when it has been signed and stamped by the
authorized persons of both parties.
             
Applicant
 
Shenzhen BAK Battery Co., Ltd
 
Loan No.
 
(2007) Shenying Sundai Zi No. 006
Currency
 
RMB
 
Amount
 
50,000,000
Usage
 
Purchase of raw materials and others
 
Loan start date
 
April 16, 2007
Loan Term
 
1 year
 
Loan termination date
 
April 16, 2008
Annual rate
 
5.751%
 
 
 
 
Signature of Applicant
 
Stamp of Applicant
 
Signature of China CITIC Bank
 
Stamp of China CITIC Bank
/s/ Xiangqian Li
 
 
 
/s/Faling Wei
 
 

 